Citation Nr: 1508996	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.

2. Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Columbia.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in April 2014, when it was remanded for further evidentiary development.  The April 2014 remand directed a VA examiner to opine as to whether it was at least as likely as not that the Veteran's skin cancer or prostate disability was related to service, to include the Veteran's presumed exposure to herbicides while serving in Vietnam.

The Veteran was afforded a VA examination in May 2014.  There, the examiner opined that it was less likely than not that the Veteran's skin cancer or prostate disability was related to herbicide exposure in service.  No rationales were provided.  

An addendum opinion was offered by another VA examiner in December 2014.  The examiner stated that he did not see any reason to think that the Veteran's skin cancer was related to any in-service event.  The examiner explained that the Veteran's skin cancer was malignant and excised in 2009 and skin cancer would not have been indwellant for several decades between service and the time it was excised.  Regarding the Veteran's prostate disability, the examiner discussed the fact that the Veteran was diagnosed with benign prostatic hypertrophy in 1973.  The examiner stated that there was no cause and effect or injury to account for the Veteran's prostate problems.  

Substantial compliance with the Board's April 2014 remand instructions has not been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, while the May 2014 VA examiner stated that it was less likely than not that the Veteran's skin cancer or prostate disability was related to the Veteran's presumed exposure to herbicides, no rationale to support that opinion has been provided.  Likewise, the May 2014 examiner December 2014 examiner provided no explanation as to why it was less likely than not that the Veteran's skin cancer or prostate disability was related to his exposure to herbicides.  Clarification of whether the Veteran's disabilities are related to service, to include his presumed exposure to herbicides, is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who authored the December 2014 addendum opinion (or another qualified examiner, if unavailable) for preparation of another addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin cancer is related to service, to include his exposure to herbicides?

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's prostate disability is related to service, to include his exposure to herbicides?

In offering his opinions, the examiner must discuss the Veteran's exposure to herbicides in Vietnam, which is presumed.

If deemed necessary, the Veteran should be scheduled for another appropriate examination. 

A comprehensive rationale must be provided for the opinions rendered.  Where medical literature is relied upon by the examiner, he must cite to the literature relied upon.

If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




